Citation Nr: 0307697	
Decision Date: 04/22/03    Archive Date: 04/30/03	

DOCKET NO.  99-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain secondary to service-connected 
disability.   

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee with patellofemoral syndrome, 
currently evaluated as 10 percent disabling.   

3.  Entitlement to an increased rating for tendinitis of both 
shoulders with impingement syndrome, currently evaluated as 
10 percent disabling.   

(The issue of entitlement to service connection for a 
disability manifested by insomnia secondary to service-
connected disability will be the subject of a separate Board 
decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1992 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
joint pain that is related to service-connected disability.  

2.  The veteran's service-connected traumatic arthritis of 
the left knee with patellofemoral syndrome is manifested by 
range of motion from 0 to 130 degrees with some pain and no 
instability.  

3.  The veteran's service-connected tendinitis of the right 
shoulder with impingement syndrome is manifested by flexion 
of 155 degrees and abduction of 180 degrees with pain.  

4.  The veteran's service-connected tendinitis of the left 
shoulder with impingement syndrome is manifested flexion of 
145 degrees and abduction of 180 degrees with pain.  


CONCLUSIONS OF LAW

1.  Disability manifested by joint pain is not proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 38 C.F.R. § 3.310 (2002).  

2.  The criteria for an evaluation greater than 10 percent 
for traumatic arthritis of the left knee with patellofemoral 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5010-
5260, 5261, 5257 (2002); VAOPGCPREC 9-98.  

3.  The criteria for a 10 percent evaluation for tendinitis 
of the right shoulder with impingement syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5003, 5024 (2002).  

4.  The criteria for a 10 percent evaluation for tendinitis 
of the left shoulder with impingement syndrome have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5003, 5024 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and her representative have been provided 
with a statement of the case and supplemental statements of 
the case informing them of the governing legal criteria, the 
evidence necessary to substantiate the veteran's claim, 
evidentiary development under the VCAA, the evidence 
considered, and the reasons for the denial of her claim.  In 
essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment records have been obtained.  
A September 2001 request was directed to a private health 
care provider and a private treatment record, dated in June 
2001, was received.  In a July 2002 statement, the veteran 
indicated that she had received treatment from this private 
health care provider in July 2001.  A second request was 
directed to the private health care provider, requesting 
treatment records from July 2001 to the present.  No response 
was received.  In a September 2002 supplemental statement of 
the case, the veteran was advised that the only records 
received from the private health care provider were dated in 
June 2001.  There is no further indication that any 
additional relevant treatment records exist.  Therefore, it 
is concluded that the VA has complied with the VCAA and the 
Board may proceed, without prejudice to the veteran, because 
there is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Joint Pain

Initially, the Board observes that service connection has 
been established for tendinitis of both shoulders with 
impingement syndrome.  The veteran asserts that service 
connection should be established for joint pain secondary to 
her service-connected status post cervical diskectomy for 
herniated nucleus pulposus.  It is further observed that a 
June 1998 RO decision denied service connection for hip pain.  
The veteran initiated an appeal from that decision and a 
statement of the case was issued on July 21, 1999.  The next 
statement received from the veteran was not within one year 
of the July 2, 1998, notice or within 60 days of the July 21, 
1999, statement of the case.  In this statement the veteran 
indicates that her previous claim was for hip pain and joint 
pain is a separate issue.  She was afforded a VA orthopedic 
examination in May 1998 that addressed her claim of joint 
pain secondary to her service-connected status post cervical 
diskectomy for herniated nucleus pulposus.  Therefore, the 
Board concludes that the issue of entitlement to service 
connection for disability manifested by joint pain secondary 
to service-connected disability is ready for appellate 
consideration.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

Service connection has been established for status post 
cervical diskectomy for herniated nucleus pulposus, evaluated 
as 10 percent disabling, tendinitis of the right and left 
shoulders with impingement syndrome, evaluated each as 
10 percent disabling herein, and traumatic arthritis of the 
left knee with patellofemoral syndrome, evaluated as 
10 percent disabling.  

The report of a May 1998 VA orthopedic examination reflects 
an impression of tendinitis of both shoulders with 
impingement syndrome, bilateral trochanteric bursitis, and 
patellofemoral syndrome of the left knee.  The examiner 
indicated that it was not believed that the veteran's present 
complaints were residuals of her cervical diskectomy.  

There is no competent medical evidence indicating that the 
veteran has any current disability manifested by joint pain, 
exclusive of disabilities for which service connection has 
already been sought and bilateral trochanteric bursitis, 
relating to her hips.  There is competent medical evidence 
that none of these conditions are related to residuals of her 
cervical diskectomy and there is no competent medical 
evidence indicating that there is any other disability 
manifested by joint pain that is related to service-connected 
disability.  Therefore, a preponderance of the evidence is 
against a claim for service connection for disability 
manifested by joint pain secondary to service-connected 
disability.  

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Left Knee

The report of an August 2000 VA examination reflects that the 
veteran had full range of motion of the left knee from 0 to 
135 degrees.  There was no effusion, warmth, or erythema.  
There was no tenderness over the medial or lateral joint 
lines.  There was tenderness about the patellar, superior and 
inferior poles, and also over the patellar tendon.  There was 
no patellar instability.  There was significant pain with 
patellar grind.  There was no instability to the knee in 
varus or valgus stress.  X-rays showed mild spurring on the 
patella superiorly and inferiorly.  The diagnosis included 
patellofemoral syndrome.  

The report of a July 2002 VA orthopedic examination reflects 
that the veteran reported pain in her knee.  On examination 
range of motion of the left knee was from 0 to 130 degrees 
with some pain on motion.  No ligamentous instability was 
noted and there was no measurable atrophy of the thighs.  The 
impression included traumatic arthritis of the left knee with 
patellofemoral syndrome.  The examiner indicated that there 
was pain on range of motion and pain could further limit 
functional ability during flareups, but it was not feasible 
to attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  

The veteran's service-connected left knee disability has been 
evaluated under the provisions of Diagnostic Code 5010 of the 
Rating Schedule.  Diagnostic Code 5010 provides that 
traumatic arthritis will be rated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis will be rated based on limitation 
of motion.  Diagnostic Code 5257 provides that for other 
impairment of the knee manifested by mild recurrent 
subluxation or lateral instability, a 10 percent evaluation 
is warranted.  

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45, be considered when 
evaluating the veteran for functional impairment under 
appropriate diagnostic codes that take into account factors 
such as pain, weakness, and limitation of motion.  A separate 
rating may be assigned, based upon additional disability, if 
the veteran is shown to have arthritis and limitation of 
motion sufficient to warrant a rating under Diagnostic 
Codes 5003, 5010, 5260, 5261.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-98.  

The veteran's traumatic arthritis of the left knee has been 
evaluated as 10 percent disabling under Diagnostic 
Codes 5010-5003.  In order for the veteran to be entitled to 
an evaluation greater than the 10 percent assigned, extension 
would have to be limited to 15 degrees or flexion would have 
to be limited to 30 degrees.  See Diagnostic Codes 5260 and 
5261.  There is no competent medical evidence that reflects 
that the veteran's limitation of motion of the left knee is 
greater than 0 degrees' extension to 130 degrees' flexion, as 
indicated in the examination reports.  Further, the most 
recent examination report indicates that there is pain on 
motion, but it is not medically feasible to provide any 
additional limitation of motion that would occur, and in no 
event, does the report indicate that motion would be reduced 
to 15 degrees' extension or 30 degrees' flexion.  There is 
competent medical evidence that the veteran retains range of 
motion from 0 degrees' extension to 130 degrees' flexion.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned for traumatic 
arthritis of the left knee patellofemoral syndrome.  

There is no competent medical evidence indicating that the 
veteran has any instability of the left knee.  There is 
competent medical evidence indicating that there is no 
instability of the left knee.  Therefore, a preponderance of 
the evidence is against a compensable separate evaluation 
under Diagnostic Code 5257 of the Rating Schedule.  On the 
basis of this analysis, a preponderance of the evidence is 
against an evaluation greater than the 10 percent assigned 
for the veteran's service-connected left knee disability.  

Shoulders

The report of a July 2002 VA orthopedic examination reflects 
that, on examination, range of motion of the right shoulder 
was accomplished to 155 degrees' flexion and 180 degrees' 
abduction.  Range of motion of the left shoulder was 
accomplished to 145 degrees' flexion and 180 degrees' 
abduction.  There was pain in both shoulders with flexion and 
abduction from shoulder level to the end of movement.  The 
impression included tendinitis of the shoulders with 
impingement syndrome and the examiner indicated that there 
was pain on motion that would further limit functional 
ability during flareups or with increased use, but it was not 
feasible to express this in terms of additional limitation of 
motions as this could not be determined within a degree of 
medical certainty.  

The veteran's bilateral shoulder disability has been 
evaluated under the provisions of Diagnostic Code 5024 of the 
Rating Schedule.  Diagnostic Code 5024 provides that 
tenosynovitis will be rated based on limitation of motion of 
affected parts as degenerative arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis will be rated 
based on limitation of motion.  In the absence of limitation 
of motion where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, a 
10 percent evaluation will be assigned.  38 C.F.R. § 4.59 
provides that with any form of arthritis, painful motion is 
an important factor of disability.  

The record does not indicate that the veteran in fact has 
X-ray evidence of arthritis of her shoulders.  Rather, the 
evaluation is by analogy.  Where there is arthritis and 
painful motion of a major joint, a 10 percent evaluation is 
warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  Therefore, since tenosynovitis is evaluated under 
Diagnostic Code 5003, the Board concludes that because the 
veteran has painful motion of each shoulder, a separate 
10 percent evaluation is warranted for each shoulder.  Any 
additional evaluation would be accomplished based on 
limitation of motion of the shoulder.  

Limitation of motion of the arm to shoulder level warrants a 
20 percent evaluation under Diagnostic Code 5201 of the 
Rating Schedule.  All of the competent medical evidence 
indicates that the veteran retains motion of the arm to well 
above shoulder level even with consideration of pain.  There 
is no competent medical evidence indicating that motion of 
the arm is limited to shoulder level.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran experiences limitation of motion of either arm to 
shoulder level and a preponderance of the evidence is, thus, 
against an evaluation greater than the 10 percent that has 
been assigned for each of the veteran's shoulders.  





ORDER

Service connection for disability manifested by joint pain 
secondary to service-connected disability is denied.  

An increased rating, greater than 10 percent, for traumatic 
arthritis of the left knee with patellofemoral syndrome is 
denied.  

An increased rating of 10 percent for tendinitis of the right 
shoulder with impingement syndrome is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

An increased rating of 10 percent for tendinitis of the left 
shoulder with impingement syndrome is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

